Title: From George Washington to Richard Claiborne, 15 December 1784
From: Washington, George
To: Claiborne, Richard



Sir,
Mount Vernon 15th Decr 1784

I have received your letter of the 17th ulto. It would interfere with no views of mine, to give you a field to speculate in, if I was sufficiently master of the business, & had leisure for these kind of communications: but the truth is, I do not turn my thoughts to matters of that sort, & if I did, the business in which you want to be informed is too much in embryo—& depends too much on contingencies, to speak to with any degree of certainty at this time. First, because Acts of the Assemblies of Virginia & Maryland, must be obtained to incorporate private adventurers

to undertake the business—2d the Company must be formed before anything can be done—3d an actual survey of the waters, by skilful Engineers, (or persons in that line) must take place & be approved before the points at which the navigation on the different waters can be ascertained, as proper to end, or commence the water transportation. From Fort Cumberland to the Yohioghany is one of the Portages in contemplation—& from some place higher up the Yo. river, most convenient to the navigable part, or such part as can be made so, of the Cheat river, is another portage talked of; but whether either, neither or both may be attempted does not lie with me to determine, & therefore I should be unwilling to mislead any one by hazarding an opinion, as my knowledge of that Country goes more to the general view of it—& to general principles—than to the investigation of local spots for interested purposes. I am Sir &c.

G: Washington

